                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


DAVID C. T.,1                           3:20-cv-00297-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MARTHA BODEN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3710

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff David C. T. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied in part

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       The Commissioner has filed a Brief (#21) Requesting Remand

in which he asks the Court to remand this matter for further

administrative proceedings.   In his Reply Brief (#22) Plaintiff

asks the Court to remand this matter for the payment of

benefits.

       For the reasons that follow, the Court REVERSES the

decision of the Commissioner denying Plaintiff's benefits from



2 - OPINION AND ORDER
August 30, 2012, Plaintiff's alleged disability onset date, to

October 1, 2018, and REMANDS this matter for further

administrative proceedings.



                        ADMINISTRATIVE HISTORY

I.   Prior Proceedings

     On November 8, 2010, Plaintiff protectively filed

applications for DIB and SSI benefits.    Tr. 68.2   Plaintiff

alleged a disability onset date of February 1, 2010.     Tr. 68.

Plaintiff's applications were denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on August 20, 2012.    Tr. 68.   Plaintiff and a vocational

expert (VE) testified at the hearing.    Plaintiff was represented

by an attorney at the hearing.

     On August 29, 2012, the ALJ issued an opinion in which he

found Plaintiff was not disabled.    Tr. 68-79.   Plaintiff

requested review by the Appeals Council.

     On September 13, 2013, the Appeals Council denied

reconsideration of the ALJ's decision.    Tr. 16.    The record does




     2 Citations to the official Transcript of Record (#13)
filed by the Commissioner on November 20, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
not reflect and the parties do not indicate whether Plaintiff

further appealed this decision.

II.   Current Proceedings

      On January 9, 2016, Plaintiff protectively filed an

application for DIB benefits and on February 19, 2016, filed an

application for SSI benefits.   Tr. 16, 245, 249.     Plaintiff

alleged a disability onset date of August 30, 2012, in both

applications.   Tr. 16, 245, 249.   Plaintiff's applications were

denied initially and on reconsideration.   An ALJ held a hearing

on December 10, 2018.   Tr. 16, 34-64.   Plaintiff and a

vocational expert (VE) testified at the hearing.      Plaintiff was

represented by an attorney at the hearing.

      On February 4, 2019, the ALJ issued an opinion in which he

found Plaintiff was not disabled from August 30, 2012, to

October 1, 2018; found Plaintiff became disabled beginning on

October 1, 2018; and awarded Plaintiff benefits beginning on

October 1, 2018.   Tr. 27-28.   Plaintiff requested review by the

Appeals Council.

      On December 18, 2019, the Appeals Council denied

reconsideration, and the ALJ's February 4, 2019, decision became

the final decision of the Commissioner.    Tr. 1-3.    See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



4 - OPINION AND ORDER
     On February 21, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision denying

Plaintiff benefits for the period from August 30, 2012, to

October 1, 2018.



                             BACKGROUND

     Plaintiff was born on October 2, 1968.      Tr. 245, 249.

Plaintiff was 43 years old on his alleged disability onset date.

Tr. 91.   Plaintiff has a high-school education.    Tr. 25.

     Plaintiff alleges disability due to chronic back pain,

Degenerative Disc Disease, anxiety, depression, and Post-

Traumatic Stress Disorder (PTSD).     Tr. 92.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 20-25.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful



5 - OPINION AND ORDER
activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."    42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591



6 - OPINION AND ORDER
(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also



7 - OPINION AND ORDER
Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).    The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the



8 - OPINION AND ORDER
Commissioner determines the claimant retains the RFC to perform

work he has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).   The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

     The ALJ concluded the previous ALJ's determination of

nondisability in 2012 created a presumption of continuing

nondisability from August 30, 2012, to October 1, 2018, pursuant

to Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1988), and, therefore



9 - OPINION AND ORDER
the ALJ determined modification of the previous ALJ's assessment

of Plaintiff's RFC was not warranted.   Tr. 17.   The ALJ,

however, concluded the presumption was rebutted beginning

October 1, 2018, on the ground that Plaintiff had changed age

categories since the prior determination.   Tr. 17.

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since August 30, 2012, Plaintiff's

alleged disability onset date.   Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease of the lumbar spine and

substance abuse.   Tr. 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments from August 30, 2012, to October 1,

2018, did not meet or medically equal one of the listed

impairments in 20 C.F.R. part 404, subpart P, appendix 1.

Tr. 21.   The ALJ found from August 30, 2012, to October 1, 2018,

Plaintiff had the RFC to perform sedentary work with the

following limitations:   could only occasionally climb ramps and

stairs; could only occasionally balance, stoop, kneel, crouch,

and crawl; could not climb ladders, ropes, or scaffolds; could

not be exposed to workplace hazards, such as moving machinery

and heights; could only perform simple, routine, entry-level



10 - OPINION AND ORDER
work that could be learned in less than 30 days; and should not

walk on uneven terrain in work areas.    Tr. 21.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.   Tr. 25.

     At Step Five the ALJ found from August 30, 2012, to

October 1, 2018, Plaintiff could perform other jobs that exist

in the national economy such as election clerk, document-

preparer, and addressing clerk.   Tr. 26-27.   Accordingly, the

ALJ found Plaintiff was not disabled from August 30, 2012, to

October 1, 2018.   Tr. 25-26.   The ALJ, however, also concluded

on October 1, 2018, that Plaintiff's age category changed to an

individual closely approaching advanced age.   The ALJ,

therefore, found Plaintiff became disabled on October 1, 2018,

based on Plaintiff's age, education, work experience, and the

application of the Medical-Vocational Rules.   Tr. 27.



                            DISCUSSION

     Plaintiff contends the ALJ erred in his determination of

Plaintiff's disability during the period from August 30, 2012,

to October 1, 2018, when the ALJ failed (1) to apply the Chavez

presumption properly by not evaluating the new evidence nor

conducting an independent sequential analysis; (2) to include



11 - OPINION AND ORDER
Plaintiff's mental-health conditions as severe impairments at

Step Two; (3) to consider properly the opinions of Winifred Ju,

Ph.D., and Ben Kessler, Psy.D., state-agency examiners; (4) to

provide legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony; (5) to provide legally sufficient

reasons for discounting the lay-witness testimony of Moira B.,

Plaintiff's sister; and (6) to meet his burden at Step Five to

show a significant number of jobs exist in the national economy

that Plaintiff was able to perform.   As noted, Plaintiff

requests the Court to remand this matter for the immediate

payment of benefits for the period at issue.

     In his Request for Remand the Commissioner concedes the ALJ

erred in his evaluation of Plaintiff, but the Commissioner

contends there are outstanding issues that require further

development.   The Commissioner, therefore, requests the Court to

remand this matter for further administrative proceedings.

I.   The ALJ improperly applied the Chavez presumption.

     Plaintiff contends the ALJ failed to apply the Chavez

presumption properly when he did not evaluate the new evidence

nor conduct an independent sequential analysis.

     Although the ALJ concluded Plaintiff had rebutted the

presumption of continuing nondisability based on Plaintiff's



12 - OPINION AND ORDER
change in his age category, the ALJ determined the record did

not warrant any modification of the previous ALJ's assessment of

Plaintiff's RFC in 2012.    Tr. 17.

      In addition to the change in Plaintiff's age category, the

Commissioner acknowledges there is new evidence that shows

Plaintiff's mental-health condition worsened after the prior

ALJ's 2012 determination.

      Because the record suggests there are changed

circumstances, the Court concludes on this record that further

administrative proceedings are necessary to permit the ALJ to

consider this new evidence and its impact, if any, on the ALJ's

assessment of Plaintiff's RFC and the ALJ's disability

determination for the relevant period.

II.   The ALJ erred at Step Two.

      Plaintiff contends the ALJ erred when he failed at Step Two

to conclude Plaintiff's mental-health condition was a severe

impairment.   Plaintiff asserts the medical evidence indicates

Plaintiff has severe mental-health impairments that meet the de

miminus requirements of Step Two and points to the opinions of

Drs. Ju and Kessler that Plaintiff has the severe impairment of

affective disorder and chronic depression with anxiety that

causes Plaintiff to have moderate difficulties in maintaining



13 - OPINION AND ORDER
concentration, persistence, and/or pace.

     The ALJ acknowledged Plaintiff's mental health

"significantly deteriorated" after the 2012 hearing.   The ALJ,

however, concluded Plaintiff's allegations are inconsistent with

the objective medical findings and found at Step Two that

Plaintiff's mental-health condition was not severe.    Tr. 20.

     The Commissioner does not respond specifically to

Plaintiff's alleged error.   As noted, however, the Commissioner

concedes there is evidence showing Plaintiff's mental-health

condition has worsened since the prior ALJ's 2012 determination

and that the current ALJ did not adequately account for any such

limitation when he assessed Plaintiff's RFC.

     The Court concludes on this record that further

administrative proceedings are necessary to allow the ALJ to

reconsider Plaintiff's mental-health condition at Step Two and

to determine whether that condition, even if not severe, alters

the ALJ's assessment of Plaintiff's RFC and the ALJ's disability

determination for the relevant period.

III. The ALJ erred when evaluating the medical opinions of
     Drs. Ju and Kessler.

     Plaintiff contends the ALJ erred when he failed to include

in his assessment of Plaintiffs' RFC the opinions of Drs. Ju and

Kessler regarding Plaintiff's limitations to one-to-two step


14 - OPINION AND ORDER
procedures.

     The ALJ gave "significant weight" to the opinions of

Drs. Ju and Kessler who opined Plaintiff was limited to "simple

(one-to-two step) work like procedures" due to Plaintiff's

chronic depression with anxiety and pain issues.   Tr. 24.     As

noted, however, the ALJ adopted the previous ALJ's assessment of

Plaintiff's RFC.   Tr. 24.   The ALJ concluded "it was still

medically reasonable to limit [Plaintiff] to simple routine

tasks" on the grounds that the opinions of Drs. Ju and Kessler

were supported by "unremarkable imaging study" and based on

Plaintiff's "subjective reports of pain control with his regimen

of medication."    Tr. 24.

     The Commissioner notes even though the ALJ gave

"significant weight" to the opinions of Drs. Ju and Kessler, the

ALJ did not adequately account for the limitations identified by

Drs. Ju and Kessler in his assessment of Plaintiff's RFC.

     Based on the fact that there is a dispute regarding

Plaintiff's limitations and his ability to perform other work

and based on the Commissioner's admission that the ALJ erred in

his assessment of the opinions of Drs. Ju and Kessler, the Court

concludes further administrative proceedings are necessary to

allow the ALJ to reconsider the opinions of Drs. Ju and Kessler



15 - OPINION AND ORDER
regarding Plaintiff's limitations.

IV.   Reassessment of Plaintiff's testimony is necessary in light
      of the change in circumstances.

      Plaintiff contends the ALJ failed to provide legally

sufficient reasons for discounting Plaintiff's subjective

symptom testimony.

      The ALJ concluded Plaintiff's symptom testimony is

inconsistent with the objective medical findings in the record

and with Plaintiff's daily activities.   Tr. 23-24.

      The Commissioner does not specifically respond to this

alleged error.   The Court notes, however, the Commissioner

"denies any arguments not specifically addressed, but avers that

on remand Plaintiff will be given a de novo opportunity to

present his case."   Def.'s Br. (#21) at 6.

      The Court concludes on this record that reevaluation of

Plaintiff's symptom testimony is necessary in light of the new

evidence regarding Plaintiff's mental-health condition.

V.    Reevaluation of the lay-witness testimony of Moira B.
      is necessary in light of the change in circumstances.

      Plaintiff contends the ALJ failed to provide legally

sufficient reasons for discounting this lay-witness testimony.

      The ALJ gave "little weight" to the opinion of

Moira B., Plaintiff's sister, regarding Plaintiff's limitations.



16 - OPINION AND ORDER
Tr. 25.

      Although the Commissioner does not respond specifically to

this alleged error, the Court concludes on this record that

reevaluation of the lay-witness statements of Plaintiff's sister

is necessary in light of the new evidence of Plaintiff's mental-

health condition.

VI.   The ALJ erred at Step Five.

      Plaintiff contends the ALJ failed at Step Five to meet his

burden to show a significant number of jobs exist in the

national economy that Plaintiff was able to perform from

August 30, 2012, to October 1, 2018.   Plaintiff contends the

limitation to simple, routine tasks assessed by the ALJ

precludes two of the three occupations identified by the VE and

the remaining occupation of addressing clerk has only 6,000 jobs

in the national economy, which is not a "significant number."

Plaintiff points out that the Ninth Circuit has already held in

Gutierrez v. Commissioner of Social Security that 25,000 jobs in

the nation presented a "close call" on the issue of significant

numbers (749 F.3d 519, 529 (9th Cir. 2014)) and the VE testified

at the 2018 hearing that there were not any occupations with

more than 6,000 positions in the national economy that could be

performed by a claimant with the limitations described in the



17 - OPINION AND ORDER
ALJ's hypothetical.   Tr. 57.

     At Step Five the ALJ concluded from August 30, 2012, to

October 1, 2018, Plaintiff was capable of performing other work

that existed in sufficient numbers.   Tr. 26-27.

     The Commissioner concedes the ALJ erred at Step Five in his

conclusions as to the occupations Plaintiff could perform based

on his limitations.   For example, the Commissioner acknowledges

the occupation of addressing clerk has a Reasoning Level 2

requirement, that the other occupations identified by the VE

have a Reasoning Level of 3, and that none of the occupations

identified by the VE accommodate a limitation to one-to-two step

tasks.   Moreover, the Ninth Circuit has held there is an

apparent conflict between an RFC with a limitation to one-to-two

step tasks and General Educational Development (GED) Reasoning

Levels greater than one.   See SSR 00-4p.   See also Rounds v.

Comm'r Soc. Sec. Admin., 795 F.3d 1177, 1183-84 (9th Cir. 2015).

In addition, pursuant to Zavalin v. Colvin a claimant with an

RFC limitation to simple, routine tasks cannot adequately

perform any occupation with a GED Reasoning Level requirement

above 2.   778 F. 3d 842, 843 (9th Cir. 2015).   The Commissioner

also concedes the ALJ did not clarify the conflict between the

VE's testimony and the Dictionary of Occupational Titles (DOT),



18 - OPINION AND ORDER
and the ALJ did not obtain a reasonable explanation for this

conflict before relying on the VE's testimony.     See Rounds v.

Comm'r Soc. Sec. Admin., 795 F.3d 1177, 1183-84 (9th Cir.

2015)(Because the ALJ did not recognize the apparent conflict

between the VE's testimony and the DOT and the VE did not

address the conflict, the court was unable to determine whether

substantial evidence supports the ALJ's Step Five finding).         See

also SSR 00-4p, 2000 WL 1898704, at *4.

     The Court concludes on this record that the ALJ erred at

Step Five, and, therefore, further administrative proceedings

are necessary to permit the ALJ to address the conflicts in the

VE's testimony and to reassess Plaintiff's ability to perform

other work that exists in significant numbers in the national

economy.



                                REMAND

I.   Standards

     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.   The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would



19 - OPINION AND ORDER
serve no useful purpose."     Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."     Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.       Id. at 1178

n.2.

       The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.    The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."     Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate



20 - OPINION AND ORDER
award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.    Id. at 1178

n.2.

II.    Analysis

       The Court concludes on this record that there are

evidentiary issues that the ALJ must resolve before a

determination of disability can be made:   a determination

regarding the worsening of Plaintiff's mental-health condition;

a determination as to the existence of Plaintiff's changed

circumstances and severe impairments; and the assessment of

Plaintiff's RFC, the testimony of medical experts, Plaintiff's

symptom testimony, lay-witness testimony, and the testimony of

the VE regarding applicable occupations.   In addition, the Court

cannot conclude if such evidence were credited whether the ALJ



21 - OPINION AND ORDER
would be required to find Plaintiff was disabled from August 30,

2012, to October 1, 2018, based on the current record.

     Accordingly, the Court remands this matter for further

administrative proceedings consistent with this Opinion and

Order.



                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner that Plaintiff was not disabled beginning

August 30, 2012, Plaintiff's alleged disability onset date, to

October 1, 2018, and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for further administrative

proceedings consistent with this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 10th day of May, 2021.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




22 - OPINION AND ORDER
